Citation Nr: 1726528	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of herbicide exposure and/or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2016, the Veteran testified before the Board in support of his appeal; a transcript of the hearing has been associated with the record.

These claims were previously remanded by the Board in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  In a December 2014 VA memorandum of a phone conversation, the Veteran stated he had received VA treatment in Mobile, Alabama, for prostate cancer and another condition from 1994 to the present.  Similarly, at the May 2016 hearing, the Veteran testified that he had received VA care in Mobile, Biloxi, and Pensacola since 1993.  The earliest VAMC records from the Biloxi VA Medical Center (VAMC) and associated community-based outpatient clinics in Mobile and Pensacola are dated September 15, 1999.  Thus, the earlier VA treatment records must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA must obtain VA medical records sufficiently identified by the veteran regardless of the records' potential relevance).  

In addition, a letter received in May 2006 indicates that the Veteran receives Social Security Administration (SSA) disability benefits; SSA records may therefore be available.  On remand, the AOJ should obtain any such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, an addendum opinion is needed for the December 2016 VA medical opinion regarding aggravation of the Veteran's peripheral neuropathy.  The December 2016 opinion appears to address direct service connection rather than aggravation, focusing on diabetes as a potential cause of peripheral neuropathy.  Thus, an addendum is necessary to address aggravation.  See Stegall v. West, 11 Vet. App 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from Biloxi VAMC, to include records from 1993 to the present.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Social Security Administration and obtain copies of any disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

3.  Return the claims file to the clinician who provided the December 2016 opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities is aggravated beyond its natural progression by service-connected diabetes mellitus.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the requested opinion cannot be provided without resorting to mere speculation, the clinician must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

4.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




